347 F.2d 985
Gonzalo RAMIREZ-VILLA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 19771.
United States Court of Appeals Ninth Circuit.
June 29, 1965.

On Petition to Review an Order of the Immigration and Naturalization Service.
David C. Marcus, Los Angeles, Cal., for petitioner.
Manuel L. Real, U.S. Atty., Donald A. Fareed, Asst. U.S. Atty., Chief, Civil Sec., Dzintra I. Janavs, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Before BARNES, DUNIWAY and ELY, Circuit Judges.
PER CURIAM.


1
The title of this cause is amended to read as above set out.


2
This case is governed by our decisions in Arrellano-Flores v. Hoy, 1958, 262 F.2d 667; Gutierrez v. Immigration and Naturalization Service, 1963, 323 F.2d 593; and Garcia-Gonzales v. Immigration and Naturalization Service, 1965, 344 F.2d 804.  See also our decisions in Wood v. Hoy, 1959, 266 F.2d 825; Tanzer v. United States, 1960, 278 F.2d 137; Adams v. United States, 1962, 299 F.2d 327; Hernandez-Valensuela v. Rosenberg, 1962, 304 F.2d 639; Zabanazad v. Rosenberg, 1962, 306 F.2d 861.


3
Affirmed.